Name: Council Regulation (EEC) No 1780/81 of 30 June 1981 fixing for the 1981/82 marketing year the main intervention centres for colza and rape seed and sunflower seed and the intervention prices applicable in these centres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/6 Official Journal of the European Communities 1 . 7 . 81 COUNCIL REGULATION (EEC) No 1780/81 of 30 June 1981 fixing for the 1981/82 marketing year the main intervention centres for colza and rape seed and sunflower seed and the intervention prices applicable in these centres THE COUNCIL OF THE EUROPEAN COMMUNITIES, should be fixed at levels that will make for a smooth transition to the intervention price system that will apply for the 1982/83 marketing year ; Whereas the experience acquired in the 1980/81 marketing year indicates that the main intervention centres fixed for colza and rape seed and sunflower seed for that marketing year should be retained for the 1981 /82 marketing year, whilst adding some new centres, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by the 1979 Act of Accession , and in particular the first subparagraph of Article 22 (2) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with Article 22 (2) of Regula ­ tion No 136/66/EEC, the main intervention centres for colza and rape seed and sunflower seed and the derived intervention prices applicable in these centres should be fixed for the 1981 /82 marketing year ; Whereas the locations of the principal markets in the main production areas should be adopted as main intervention centres ; whereas the locations which are most representative for the processing of these seeds and the locations outside production areas that are representative for internal trade and the export trade in these seeds should also be adopted as main inter ­ vention centres ; Whereas, in accordance with Article 2 of Regulation (EEC) No 1 585/80 (2), the derived intervention prices For the 1981 /82 marketing year, the main interven ­ tion centres for colza and rape seed and sunflower seed and the intervention prices applicable in these centres shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1981 for colza and rape seed and from 1 September 1981 for sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1981 . For the Council The President G. BRAKS 0) OJ No 172, 30 . 9 . 1966, p . 3025/66. 2) OJ No L 160, 26. 6 . 1980 , p . 2. 1 . 7 . 81 Official Journal of the European Communities No L 176/7 ANNEX Main intervention centres and intervention prices applicable in these centres A. For colza and rape seed Centres Intervention price in ECU for 100 kilograms of standard quality seed Floreffe 39-71 Arhus 39-71 Copenhagen 39-71 Haderslev 39-71 Odense 39-71 DÃ ¼sseldorf 39-71 Hamburg 39-71 Mannheim 39-71 Regensburg 38-83 Komotini 39-71 Angers 39-47 Auxerre 39-47 Bordeaux 39-71 Bourges 39-47 ChÃ ¢lons-sur-Marne 39-71 Chartres 39-71 ChÃ ¢teauroux 39-38 Dijon 39-47 Dunkirk 39-71 Gennevilliers 39-71 La Pallice 39-47 Le Pouzin 38-98 Lyons 38-98 Rouen 39-71 SÃ ©te 39-25 Strasbourg 39-71 Toulouse 39-47 Dublin 39-71 Genoa 39-71 Groningen 39-71 Rotterdam 39-71 Cambridge 39-71 Hull 39-71 Liverpool 39-71 Oxford 39-71 Tilbury 39-71 B. For sunflower seed Centres Intervention price in ECU for 100 kilograms of standard quality seed Komotini 44-06 Bordeaux 44-06 Bourges 43-62 Dijon 43-62 La Pallice 43-62 Le Pouzin 44-06 Strasbourg 44-06 Toulouse 43-62 Genoa 44-06 Grosseto 4406 Sienna 44-06 Perugia 44-06 Macerata 44-06 Campobasso 44-06 Foggia 44-06